Citation Nr: 1443052	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $12,423.00.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This matter came to the Board of Veterans' Appeals (Board) from a September 2011 decision of the Committee on Waivers and Compromises (Committee) at the Debt Management Center in Fort Snelling, Minnesota.  In that decision, the Committee denied the Veteran's request for a waiver of recovery of an overpayment of nonservice-connected pension benefits in the calculated amount of $12,423.00. 

In the Veteran's January 2012 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in August 2013, he withdrew such request.  


FINDINGS OF FACT

1.  In May 2008, VA retroactively terminated the Veteran's non-service connected pension benefits effective October 1, 2007, based on the discovery that the Veteran had received additional income.  This retroactive termination produced the overpayment at issue.

2.  In a June 19, 2008 letter, the VA notified the Veteran that an overpayment had been created in the total amount of $12,423.00.  Enclosed with this letter was an attachment that notified the Veteran that he had 180 days from the date of this notice to request a waiver of recovery of the overpayment.

3.  VA did not receive a request for waiver of recovery of the $12,423.00 overpayment from the Veteran within 180 days of the June 19, 2008 notification letter.

4.  The Veteran has not alleged that he did not receive the June 19, 2008 notice of overpayment, or that there was a delay in the receipt of such notice.

CONCLUSION OF LAW

The Veteran did not file a timely request for waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $12,423.00.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.911, 1.963 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Board notes that the VCAA does not apply in this case, given the nature of the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  Rather, the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his or her right to apply for a waiver, and a description of the procedures for submitting the application.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.911 (2013).  A review of the record indicates that VA has fully complied with these notice requirements.  Neither the Veteran nor his representative has argued otherwise.

Legal Criteria, Factual Background, and Analysis

As a preliminary matter, the Board notes that the debt at issue in this case was created when VA retroactively terminated the Veteran's nonservice-connected pension benefits based on additional income.  The Veteran has not challenged the validity of the debt at issue in this case, and the record contains no indication that it was improperly created; therefore, the Board finds that the question need not be examined further.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VAOPGCPREC 6-98, published at 63 Fed. Reg. 31,264 (1998).

Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 2002); 38 C.F.R. § 1.963. 

A request for waiver of indebtedness must be made within 180 days following the date of a notice of indebtedness, for notices issued on or after April 1, 1983.  The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302(a), (c) ; 38 C.F.R. § 1.963. 

VA regulations provide that "notice" means written notice sent to a claimant or payee at his latest address of record.  38 C.F.R. § 3.1(q).  In the absence of clear and convincing evidence to the contrary, the law presumes regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. at 309 (1992).  A statement from the claimant that he did not receive applicable notice is not enough to rebut the presumption.  YT v. Brown, 9 Vet. App. 195, 199 (1996).

Historically, a May 27, 2004 rating decision granted the Veteran nonservice-connected pension benefits, effective February 24, 2004.  The included notification letter informed the Veteran that he must notify VA immediately if there were any changes in his income, or his dependents, or that his net worth increased.  In October 2007, the Veteran notified VA that he began full time employment effective September 21, 2007.  Additionally, the Veteran notified VA that he received $23,435.46 in inheritance.  The Board notes that while this correspondence was received by the Veteran's representative in October 2007, it was not received by VA until January 2008.  

A May 2008 letter from the VA Pension Center in Milwaukee, informed the Veteran that more information was needed regarding his income and net worth in order to recalculate his pension benefits, and that a temporary adjustment and suspension of his VA pension benefits was effective May 1, 2008 to prevent any further possible overpayment.  He was also notified that his pension benefits would be retroactively terminated effective October 1, 2007, the month following his return to full-time employment and receipt of his inheritance.  

A June 19, 2008 letter from the VA Debt Management Center informed the Veteran that he was paid $12,423.00 more than he was entitled to receive.  This letter also notified the Veteran that he had the right to dispute the debt and request a waiver.  Further, an enclosed Notice of Rights and Obligations informed the Veteran that he had a right to dispute the amount of the debt or request a waiver of recovery of the indebtedness within 180 days in writing.  While a copy of the enclosure is not associated with the record, absent clear evidence to the contrary, the Board finds that the document was included with the June 2008 notice.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that government officials are presumed to "have properly discharged their official duties.").  

In July 2008, the Veteran submitted a check for $2,000 as first payment towards satisfaction of the debt.  He also requested VA use his compensation benefits to aid in his repayment.  

In August 2011, the Veteran submitted a VA Form 21-4138 in which he requested a waiver of his debt due to financial hardship.  In September 2011, the Committee on Waivers and Compromises denied the Veteran's request for a waiver of recovery of the $12,423.00 overpayment because he failed to submit his application for a waiver within 180 days of the date of the June 2008 notification letter.

Based on a review of the record, the Board finds that the Veteran did not submit a timely request for a waiver of recovery of the $12,423.00 overpayment.  As an initial matter, the record does not demonstrate, nor does the Veteran assert that he never received notice of the debt, as shown by his July 2008 payment.  Although the Veteran asserts that he was unaware he could ask for a waiver prior to speaking to his Congressman, as discussed above, the June 2008 notice provided actual notice of his rights to dispute the debt or request a waiver within the notice of overpayment.  As the Veteran does not dispute he received the June 2008 notification letter, this argument is of little probative value.  Accordingly, an extension under 38 C.F.R. § 1.963 is not for application.  The earliest correspondence from the Veteran indicating that he wished to have his indebtedness of $12,423.00 waived was in the August 2011 letter, dated over three years after the June 2008 notification.  

Finally, the Board notes the Veteran has requested a waiver due to financial hardship.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The standard of equity and good conscience, which takes such considerations (such as financial hardship) into account, comes into play only after a timely request for waiver has been submitted.  38 C.F.R. §§ 1.963(b)(2), 1.965.

Based on the foregoing, the Board finds that VA did not receive a request for waiver of recovery of the $12,423.00 overpayment from the appellant within 180 days of the June 19, 2008 notification letter.  See 38 U.S.C.A. § 5302(a) (West 2002).  As the Veteran's waiver was not timely received, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).










ORDER

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the amount of $12,423.00 is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


